PARKER, J.
We have already decided at this term of the court (29 N. Y. Supp. 373) that the special term properly refused to vacate the order of May 21, 1891, which, among other things, appointed Henry Winthrop Gray receiver, and rightly directed that the receiver should account before a referee appointed for that purpose, and for the usual action in such cases, upon full compliance with which the order directs’that he shall be discharged. If our *376position in that case be well taken, it follows that the court should not give consent that its officer, while proceeding in the discharge of a duty imposed upon him by the court, and in the manner directed by it, should at the same time be subjected to the annoyance and vexation of an action charging that he is a trespasser while performing the commands of the court. The order-should be affirmed, with $10 costs, and printing disbursements.